DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer DE3606566. As to claims 1 and 13, Bayer discloses a profile strip having a first connecting area and a second connecting area having a U-shape with two legs which form a groove-shaped receiving area wherein the connecting section and at least a partial layer of a bottom section of the U-shape together form a continuous base section 6 of the profile strip which extends in one plane and from which the legs project; see Fig. 4.  
As to claims 2, 3 and 4, the base section 6 in Fig. 4 of Bayer extends in a straight plane, i.e. a stepless transition.
As to claims 8 and 9, in Fig. 4 of Bayer there is a nub located on the outer surface of the uppermost portion of the outer leg 8 of the U-shaped part which meets the instantly claimed “nub-like” section or protrusion. 
As to claim 11, the cross-sectional Fig. 4 of Bayer shows that the nub or protrusion on the outer leg is made from the same material as the base 6. 
As to claim 16, Fig. 4 of Bayer shows interlocking latching elements on the inner walls of the U-shaped portion. 
As to claim 18, this claim does not further structurally define the claimed strip arrangement since, in view of the phrase “in an installed state”, the strip is not positively defined as being installed. 

Claims 1-7, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlater. As to claim 1 and 13, Schlater discloses a profile strip having a first connecting area and a second connecting area having a U-shape with two legs which form a groove-shaped receiving area wherein the connecting section and at least a partial layer of a bottom section of the U-shape together form a continuous base section 44 of the profile strip which extends in one plane and from which the legs project; see Figs. 3B. 
As to claims 2-4, the base section 44 in Fig. 3B of Schlater extends in a straight plane, i.e. a stepless transition.
As to claims 5-7, Schlater discloses a reinforcement insert 56.
As to claim 14, Figs 3B and 15 of Schlater show an inner leg that is thicker than a outer leg of the U-shaped portion. 
As to claims 15 and 16, Figs 3B and 15 of Schlater show the claimed features.
As to claim 18, this claim does not further structurally define the claimed strip arrangement since, in view of the phrase “in an installed state”, the strip is not positively defined as being installed.
As to claim 19, this feature is shown in Fig. 3B of Schlater.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer DE3606566 in view of Perrin EP2253556. Bayer discloses a profile strip having a first connecting area and a second connecting area having a U-shape with two legs which form a groove-shaped receiving area wherein the connecting section and at least a partial layer of a bottom section of the U-shape together form a continuous base section 6 of the profile strip which extends in one plane and from which the legs project; see Fig. 4. However, Bayer does not disclose a reinforcement insert in the strip. 
As to claims 5-7 and 19, Perrin discloses a profile strip that incorporates a reinforcement insert 21; see Fig. 1. It would have been obvious to one of ordinary skill in the art to provide a reinforcement insert into the body of the strip of Bayer in view of Perrin in order to strengthen the strip.
As to claim 12, it would have been obvious to one of ordinary skill in the art to reinforce any part of the strip in Bayer such as the projection on the outer wall of the outer leg of the strip in view of the teachings in Perrin in order to strengthen the product. 

Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783